DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status
Applicant’s amendment filed September 19, 2022, amending claims 1-2, 4, 6-10, 12 and 17-18, cancelling claim 25, and adding new claims 26-27 is acknowledged.  Accordingly claims 1-12, 14-22, 24 and 26-27 are pending.  
Any rejection or objection not reiterated herein has been overcome by amendment.  Applicant's amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.


Declaration
The Second Declaration under 37 CFR 1.132 filed September 19, 2022 has been fully considered.  The evidence presented in paragraphs 6-39 in view of the amended claims is sufficient to overcome the previous rejection of claims 1-12 and 14-21 under 35 USC 103 over Li, in view of Clonetech, Genbank, Stern, lnvitrogen and/or Peroutka.  
However, the evidence presented in The Second Declaration in paragraphs 40-42 is insufficient to overcome the rejection of claim 1-12 and 14-21 under 35 USC 103 over Life Technologies, in view of Stern, Invitrogen and/or Peroutka as set forth in the last Office action for the reasons recited below in paragraph 31.

Claim Interpretation
Independent claims 1, 17 and 18 have been amended to recite a vector with a “vector backbone” that 1) comprises the recited genetic elements and 2) is less than 5000 base pairs.  The specification indicates that the “vector backbone” is all of the genetic elements of the vector except for the nucleic acid of interest (page 12, lines 26-30).  Applicant’s Remarks are consistent with the interpretation that the vector backbone includes all genetic elements other than the “nucleic acid of interest” (page 8, last two paragraphs).  In fact, Applicant expressly notes that the SUMO tag recited in claim 12 is considered part of the vector backbone (page 8, last paragraph).  Therefore, the claims are interpreted such that all the genetic elements recited in the claims except for the “nucleic acid encoding the peptide of interest” recited in claims 1, 17 and 18 and “nucleic acid encoding the gene of interest” recited in claim 20 are part of the vector backbone.    


Claim Objections
Claim 17 is objected to because it recites “A nucleic acid expression vector comprising an vector backbone . . .” which is grammatically incorrect.  The claim should be amended to recite “a vector backbone”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Life Technologies (pShooter™ Vector (pCMV/myc vectors); published March 29, 2012), in view of Stern (Stern et al. (2007) Trends in Cell and Molecular Biology, 17 pages).  This rejection has been modified from the previous rejection over Life Technologies in view of Stern as necessitated by amendment.

Regarding claim 1, Life Technologies teaches the pShooter pCMV/myc series of vectors for expression in and secretion from mammalian cells (pages 1 and 18-21).  Life Technologies teaches the pCMV/myc vector backbone contains an Ampicillin resistance gene for selection in bacteria (i.e. a first promoter for bacterial cells and a first selectable marker downstream of the first promoter) (page 16).  Life Technologies teaches pCMV/myc vector backbone contains an SV40 early promoter upstream of a Neomycin resistance gene for stable transfection in mammalian cells (i.e. a second promoter for eukaryotic cells and a selectable marker downstream of the second promoter) (page 16).  It is noted that the Neomycin and Ampicillin resistance genes are different selectable markers.  Furthermore, because the Neomycin and Ampicillin markers are for eukaryotic and bacterial selection, respectively, their promoters must necessarily be different.  Life Technologies teaches the pCMV/myc vector backbone contains a multicloning site for insertion of a gene of interest (page 16).  Life Technologies teaches the pCMV/myc vector backbone contains an immediate-early CMV promoter for high-level expression of a protein of interest (i.e. a third promoter for expressing the peptide of interest) (page 18).  Life Technologies teaches the pCMV/myc vector backbone contains a BGH polyadenylation sequence (i.e. a 3' UTR sequence comprising a polyadenylation sequence) (page 18).  Life Technologies teaches pCMV/myc/cyto is 4883 nucleotides (i.e. consisting of 5000 fewer nucleic acid base pairs).  Life Technologies teaches a variety of peptides or tags can be added to the backbone of pCMV/myc/cyto to target the protein of interest to various locations around the cell (compare sequence maps on pages 6, 7 and 9).  Life Technologies teaches an ER signal peptide can be cloned into the pCMV vector upstream of the multicloning site (i.e. for inserting the nucleic acid encoding the peptide in frame with the signal peptide) (page 21).  Life Technologies teaches the ER signal peptide is 45 base pairs (pages 9 and 21).  Life Technologies teaches for secretion of the target protein, one can include the coding sequence for an ER signal peptide upstream of the protein coding sequence and exclude translation of any ER retention signal (page 8).  
Life Technologies does not teach a signal peptide from Gaussia luciferase. 
However, Stern teaches testing a variety of signal peptides for the purpose of improving recombinant protein secretion from mammalian cells (Abstract).  Stern teaches that the most effective signal peptide was the signal peptide from Gaussia luciferase (Abstract).  Stern teaches observing superior secretion in the hepatic HepG2 cell line as well as CHO cells (Abstract).  Stern concluded that the selection of a signal peptide is of vital importance in the production of maximal amounts of recombinant protein in mammalian expression systems (Abstract).  Stern teaches the signal peptide from Gaussia luciferase is 17 amino acids long (Table 1), which corresponds to a 51 base pair coding sequence. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included the Gaussia signal peptide in-frame to a nucleic acid encoding a protein of interest in the pCMV/myc/cyto vector backbone of Life Technologies.  It would have amounted to a simple combination of known vectors and genetic elements by known means to yield predictable results.  Both Life Technologies and Stern are directed to expressing proteins of interest in mammalian cells.  Because Life Technologies teaches that a 15 amino acid signal peptide can be fused to the protein of interest for secretion, one skilled in the art would have a reasonable expectation of success that the signal peptide from Gaussia luciferase, whose coding sequence is 51 base pairs, could also be cloned into the pCMV/myc/cyto vector backbone.  One skilled in the art would have been motivated to do so for the advantage of maximizing the production of a various protein of interest in a host mammalian cell as described by Stern.  It is noted that the pCMV/myc/cyto vector backbone with an additional 51 bp would be 4934 bp (i.e., 5000 of fewer base pairs). 

Regarding claim 2, the SV40 promoter driving the expression of the Neomycin gene in the pCMV/myc vector backbone is inherently "weaker than the EF1A promoter" in mammalian cells on the basis that the instant specification teaches that "the EF1A minimal promoter is more active than the SV40" (page 30, line 19).

Regarding claim 3, Stern teaches the signal peptide from Gaussia luciferase encodes the peptide MGVKVLFALICIAVAEA (see Table 1), which is identical to instant SEQ ID NO: 1.

Regarding claims 4-5, Life technologies teaches the pCMV/myc series of vectors are designed to express a protein of interest in mammalian cells (page 1).  Life Technologies teaches that the vectors were originally designed for expression of antibodies (i.e., mammalian proteins).  Life Technologies teaches directions for cloning a nucleic acid encoding a protein of interest in the vectors (pages 3-5).  Thus, it would have been obvious to one skilled in the art to have included the nucleic acid for a mammalian protein of interest.

Regarding claims 6-7, Life Technologies teaches the CMV promoter is a strong, constitutive promoter (page 1).

Regarding claims 14-16, Life Technologies teaches methods for transfecting mammalian cells (pages 10 and 11).  Life Technologies teaches protein expression has been tested in CHO and COS cells (page 10). 

Regarding claim 17, the limitations of a nucleic acid expression vector according to claims 1 and 2 are discussed above.

Regarding claim 18, the features of Life Technologies' pCMV/myc vectors and the pCMV/myc/cyto vector backbone are recited above for claim 1.  As noted for claim 1, Life Technologies also teaches including a signal peptide for secretion of the protein of interest (page 8).  The obviousness of inserting a nucleic acid sequence encoding Stern’s Gaussia signal peptide into the pCMV/myc/cyto vector backbone is discussed above as applied to claim 1. 

Regarding claim 19, the specification does not explicitly define the term " kit".  For the purposes of this rejection, the term "kit" is interpreted as merely the sum of its contents. The limitations of a vector according to claim 1 are addressed above. In addition, Life Technologies further teaches a mammalian cell and Lipofectamine 2000 for transfection (i.e. a reagent) (page 10).

Regarding claim 20, the limitations of claim 1 are addressed above.  Life Technologies further teaches methods of cloning in a nucleic acid sequence encoding a protein of interest (pages 3-5), transfecting mammalian cells (pages 10-11), and culturing the transfected cells (pages 11-12). 

Regarding claim 21, Stern teaches expressing proteins in mammalian cells for the purpose of purifying the proteins (page 2, 112-3).  Accordingly, it would have been obvious to one of ordinary skill in the art to have purified the protein encoded by the gene of interest for the advantage of isolating the protein of interest for use in downstream applications.


Claims 8-9 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Life Technologies (pShooter™ Vector (pCMV/myc vectors); published March 29, 2012) and Stern (Stern et al. (2007) Trends in Cell and Molecular Biology, 17 pages) as applied to claims 1-7 and 14-21 above, and further in view of Loew (Loew et al, BMC Biotechnology (2010), 10(81): 1-13).  This is a new rejection necessitated by amendment.

The teachings of Life Technologies and Stern are recited above and applied as for claims 1-7 and 14-21 above.  Life Technologies additionally teaches that the CMV constitutive promoter is 616 bp (page 18).  Stern additional teaches that through a transactivator sequence known as the Tet-regulatory element the expression of the inserted gene can be regulated (induced) by the addition of tetracycline (i.e. inducible by doxycycline) (page 8, ¶2). 
Life Technologies and Stern do not teach the size of an inducible promoter in general or specifically a doxycycline/tetracycline-inducible promoter.
Loew teaches engineering the tetracycline-inducible promoter, which is comprised of seven tetracycline-operator elements and the CMV-minimal promoter (Abstract, Figure 1).  Loew teaches the Ptet-T6 promoter induces expression 50,000-fold compared to when no doxycycline is present (Figure 2).  Loew teaches the full-length constitutive CMV promoter spans position -673 to +75, indicating a length of 748 bp (page 3, ¶3).  Loew teaches the 7 tet operators in the Ptet-T6 promoter span 258 bp (Additional File 1).  Loew teaches the CMV minimal promoter region in the Ptet-T6 promoter spans position -53 to +73, indicating a length of 125 bp (Additional File 2).  Thus, Loew’s Ptet-T6 promoter is 383 bp in length.  Loew teaches all promoter cloning was performed by standard procedures or as recommended by suppliers (page 11, ¶3).  
It would have been obvious to one skilled in the art by the effective filing date of the claimed invention to have additionally modified the pCMV/myc vector backbone containing a Gaussia signal peptide (pCMV/myc/SP) by substituting the constitutive CMV promoter with Ptet-T6 doxycycline promoter taught in Loew.  It would have amounted the simple substitution of one known mammalian expression promoter for another by known means to yield predictable results.  Stern suggests the use of tetracycline-inducible promoters for the purpose of controlling the production of secreted proteins.  Thus, one skilled in the art would be motivated to add the Ptet-T6 promoter for the advantage of achieving increased control of protein expression 50,000-fold.  One skilled in the art would have a reasonable expectation of success of making the promoter substitution because Loew teaches cloning engineered promoters can be performed with standard protocols.
Regarding claims 26-27, replacing the full length CMV promoter of the pCMV/myc vectors with the Ptet-T6 promoter would have resulted in a reduction in size of 233 bp (616 bp full length – 383 bp inducible).  The size of the pCMV/myc/SP – (CMV promoter) + (Ptet-T6) would have been 4701 base pairs (i.e., less than 4900 and less than 4800 base pairs).


Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Life Technologies (pShooter™ Vector (pCMV/myc vectors); published March 29, 2012) and Stern (Stern et al. (2007) Trends in Cell and Molecular Biology, 17 pages) as applied to claims 1-7 and 14-21 above, and further in view of van der Heijden (US 20170029826 A1, priority at least to December 24, 2014).  This is a rejection of new claims.

The teachings of Life Technologies and Stern are recited above and applied as for claims 1-7 and 14-21 above.  Life Technologies teaches the pCMV/myc vector backbone contains two origins: the pUC origin used for high-copy number replication in bacteria, and the f1 origin used for ssDNA production (page 18).  Life Technologies also teaches the f1 origin spans positions 1016-1429, indicating that it is 414 base pairs in length.
Life Technologies does not teach a pCMV/myc vector backbone with a signal peptide that is less than 4900 base pairs or less than 4800 base pairs.  
van der Heijden teaches a series of mammalian expression vectors for the production and secretion of antibodies in CHO cells ([0313]-[0314]; Fig. 3).  van der Heijden teaches constructing the vectors by starting with the vector pcDNA3.1 and removing the f1 origin ([0313]).  Van der Heijden teaches the vectors still contain the pUC origin (Fig. 3).  van der Heijden teaches high antibody production from CHO cells transfected with the vectors (Figs. 3-4).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have additionally modified the pCMV/myc vector backbone containing a Gaussia signal peptide (pCMV/myc/SP) by removing the f1 origin as taught by van der Heijden.  It would have amounted to the removal of an element whose function is not required by known means to yield predictable results.  It is noted that removal of the f1 origin from a pCMV/myc/SP would have produced a vector of 4520 base pairs (4934 base pairs – 414 base pairs).  The MPEP teaches that it is obvious to remove an element that is not required.  See MPEP 2144.04.II.A.  In this case, the claims are directed to a vector for expressing a peptide of interest in a mammalian cell.  van der Heijden teaches a similar mammalian expression vector without the f1 origin is capable of driving high protein expression of secreted proteins.   Thus, the skilled artisan would have recognized that the f1 origin was not required for vector propagation in bacteria or protein expression in mammalian cells.  Additionally, one would have been motivated to remove the f1 origin in order to make room for other genetic elements in the vector.  


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Life Technologies (pShooter™ Vector (pCMV/myc vectors); published March 29, 2012), Stern (Stern et al. (2007) Trends in Cell and Molecular Biology, 17 pages) and van der Heijden (US 20170029826 A1, priority at least to December 24, 2014), as applied to claims 1-7, 14-21 and 26-27 above, and further in view of Invitrogen (pcDNA™4/HisMax A, B, and C product manual by Invitrogen, published November 8, 2011).  This is a new rejection necessitated by amendment.

The teachings of Life Technologies, Stern, and van der Heijden are recited above and applied as for claims 1-7, 14-21 and 26-27.   
Life Technologies, Stern and van der Heijden do not teach a vector containing a translational enhancer in general or the translational enhancer SP163. 
Invitrogen’s pcDNA4/HisMax plasmid vector manual teaches the SP163 translational enhancer that increases expression of the recombinant protein via a cap-independent translation mechanism (page 17).  Invitrogen teaches the SP163 translational enhancer is 164 bp (page 6 and 16)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the pCMV/myc vector backbone containing a Gaussia signal peptide and a deleted f1 origin (pCMV/myc/SP/-f1) by including a nucleic acid encoding the SP163 translational enhancer.  It would have amounted to a simple combination of known genetic elements by known means to yield predictable results.  One skilled in the art would have been motivated to do so for the advantage of enhancing the expression of recombinant proteins in eukaryotic cells as taught by Invitrogen.  It is noted that the addition of the SP163 translation enhancer to pCMV/myc/SP/-f1 would have resulted in a 4687 bp vector.



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Life Technologies (pShooter™ Vector (pCMV/myc vectors); published March 29, 2012), Stern (Stern et al. (2007) Trends in Cell and Molecular Biology, 17 pages) and van der Heijden (US 20170029826 A1, priority at least to December 24, 2014), as applied to claims 1-7, 14-21 and 26-27 above, and further in view of Peroutka (Peroutka et al., (2008) Protein Science, 17: 1586-1595).  This is a new rejection necessitated by amendment.

The teachings of Life Technologies, Stern, and van der Heijden are recited above and applied as for claims 1-7, 14-21 and 26-27.   
Life Technologies, Stern and van der Heijden do not teach a vector with a SUMO tag. 
Peroutka similarly teaches methods for enhancing the expression and secretion of complex proteins in mammalian cells (Abstract).  Peroutka describes several SUMO tags and their fusion to proteins of interest results in increased protein secretion (Abstract).  Peroutka teaches that the SUMOs will provide valuable tools for enhancing the expression and secretion of difficult to expression recombinant proteins in eukaryotic cells (see page 1587, ¶4).  Peroutka teaches a SUMO tag is 98 amino acids, indicating the coding sequence of 294 bp (page 1587, ¶5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the pCMV/myc vector backbone containing a Gaussia signal peptide and a deleted f1 origin (pCMV/myc/SP/-f1) by including a nucleic acid encoding a SUMO-tag.  It would have amounted to a simple combination of known genetic elements by known means to yield predictable results.  One skilled in the art would have been motivated to do so for the advantage of enhancing the expression and secretion of recombinant proteins in eukaryotic cells as taught by Peroutka.  It is noted that the addition of the SUMO tag to pCMV/myc/SP/-f1 would result in a 4817 bp vector.


Response to Arguments and Declaration
Regarding section 112, Applicant argues that the amendments clarify that the 5000 bp limit applies only to the vector backbone, which contains all the recited genetic elements except the gene of interest, thus making the claims definite (Remarks, pages 8-9).  Applicant provides evidence and argues that the coding sequence of the SUMO tag is approximately 300 bp (Remarks, page 9; Declaration, ¶43-49).  Applicant argues that no new matter is added by the amendments to the specification correcting obvious errors (Remarks, page 9; Declaration, ¶50-51).  Applicant argues that “peptide of interest” would be fully understand by the skilled artisan (Remarks, pages 9-10).  These arguments have been fully considered and are persuasive.  As such, Examiner withdraws the previous rejections under 35 USC 112(b) and does not make a rejection under 35 USC 112(a).

Regarding obviousness, applicant argues the amended claims are no longer obvious over Li, in view of others based on the evidence provided in The Second Declaration (Remarks, pages 10-12).  This argument has been fully considered and is persuasive.  The rejections under 35 USC 103 over Li, in view of others are withdrawn.

Further regarding obviousness, Applicant argues the amended claims are not obvious over Life Technologies in view of Stern, Invitrogen and/or Peroutka because the addition of the Gaussia signal peptide to the pCMV/myc/cyto vector would render it unsatisfactory for its intended purpose (Remarks, page 13; Declaration, ¶ 40-42).  This argument has been fully considered, but is not persuasive.  Life Technologies teaches several different tags can be added to the base pCMV/myc backbone to direct the protein of interest to various locations.  By comparing the sequence of the MCS region of each plasmid on pages 6-7 and 9, the skilled artisan would recognize pCMV/myc/cyto has the base backbone to which various tags can be added to create a nuclear, mitochondrial and ER localized protein.  Life Technologies then expressly teaches means to use the pCMV/myc vector backbone to secrete the protein of interest, which is to include a signal peptide and exclude the translation of an ER retention peptide.  Thus, Life Technologies intends for the pCMV/myc vector backbone to be used to secrete a protein of interest. 

Applicant argues that new claims 26 and 27, reciting reduced upper limits of 4800 bp and 4900 bp, are also nonobvious over Life Technologies, in view of Stern, Invitrogen and/or Peroutka because there is no motivation to shorten the pCMV/myc vectors any further (Remarks, page 13, ¶8).  This argument has been fully considered, but is moot in light of the rejections of claims 26 and 27 over Life Technologies in view of Stern and either van der Heijden or Loew recited above.  To the extent the argument could be applied to either of the current rejections, the argument is not persuasive.  First, Stern and Loew provide motivation to substitute the Tet-inducible promoter Ptet-T6 for the constitutive CMV promoter.  Because Ptet-T6 is nearly half the size of the full-length CMV promoter, the substitution reduces the size the pCMV/myc vector backbone by 233 bp.  Second, van der Heijden teaches the removal of the f1 origin from the pcDNA3.1 series of vectors, which are similarly used for antibody production and secretion.  It is noted that the pcDNA3.1 vector backbone used in van der Heijden is “very similar in terms of backbone structure” of Applicants pPEF vectors (Specification, page 33, lines 16-17).  Because the f1 origin was shown by van der Heijden to be non-essential for the intended purposes of recombinant protein production and secretion, there does not need to be a motivation for its removal from the pCMV/myc vector backbone.  See MPEP 2144.04.II.A.

Applicants argue that claims 10-12 are nonobvious for the reasons described for claims 1-9 and 14-21 (Remarks, pages 13-14).  This argument has been fully considered, but are not persuasive for the reason recited above in paragraph 31.


Conclusion
Claims 22 and 24 are allowable.  
Claims 1-12, 14-21 and 26-27 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        

/Lora E Barnhart Driscoll/Primary Examiner, Technology Center 1600